DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/01/2021, 09/06/2019, and 09/05/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
Claim 8 objected to because of the following informalities:  It appears “ofan” oxide should be “of an” oxide.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 6 on which 7 depends requires X1> X2, thus in claim 7 by requiring X2> X1, the claim fails to include all the limitations of claim 6.   Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claims 8, 15 and 16-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 8,  the phrase additionally includes leaves the claim indefinite.  Claim 1 on which it depends does not require any specific additives thus it is unclear what additive must first be present for the others to be added to be additionally included as claimed.  
Regarding claim 15, the claim is missing the unit of measurement for the additive.
The term “near” in claim 16 is a relative term which renders the claim indefinite. The term “near” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.   The phrase near equilibrium does not appear to have a standard definition in the art nor is one set forth in the Instant Specification.  Dependent claims 17-18 are rejected for similar reasons.
Regarding claim 18, references to Figures in claims are only permitted in exceptionally circumstances which this instance does not qualify for, See MPEP 2173.05(s).   Further, the figures are not concise enough that the metes and bounds on the claim are clearly apparent without any ambiguity to the range meant to be claimed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 9 and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schaeffer et al. (US 2014/0272467 A1), herein Schaeffer.

In regards to claims 1 and 9, Schaeffer teaches a gas turbine engine article comprising a substrate and a calcium-magnesium-aluminosilicate (CMAS) penetration resistant barrier coating [Abstract, 0003-0004, 0006-0007, 0015, Fig. 1].  The coating comprises MgO which forms Ca(Mg,Al)(Si,Al)2O6 (i.e., a CAS additive) within an aluminum oxide matrix (i.e., a refractory matrix) [0006-0007, 0016, 0018-0019, Table 1].

In regards to claims 16-17, Schaeffer teaches a gas turbine engine article comprising a substrate and a calcium-magnesium-aluminosilicate (CMAS) penetration resistant barrier coating [Abstract, 0003-0004, 0006-0007, 0015, Fig. 1].  The coating comprises MgO which forms Ca(Mg,Al)(Si,Al)2O6 (i.e., a CAS additive) and comprises CMAS within an aluminum oxide matrix (i.e., a refractory matrix) [0006-0007, 0016, 0018-0019, Fig. 1, Table 1].  The coating has a CMAS deposit that is non-native to the coating [0017-0018, Fig. 1].  The coating and the CMAS deposit are in near thermal equilibrium. Schaeffer teaches a suitable CMAS composition which includes: 50 mol % SiO2, 8.3 mol % Al2O3, 33.3 mol % CaO, and 8.4 mol % MgO [0027, Table 1- 1st composition].  

In regards to claim 18, Schaeffer does not teach the chemical activities of the calcia, alumina and silica of the CMAS.
However, as Schaeffer teaches a CMAS of a similar composition to the claimed CAS one would expect the properties including the chemical activities would be substantially similar, see In re Best.
As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. [citation omitted]  Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on “prima facie obviousness” under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art.

Claims 1 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 2010/0255260 A1), herein Lee’60.

In regards to claims 1 and 9, Lee’60 teaches a gas turbine engine article comprising a substrate and a coating [Abstract, 0003, 0007].  The coating comprises mullite and calcium aluminosilicate [Abstract, 0010, 044].  Lee does not expressly teach that the coating is a silicate-resistant barrier coating however it is expected to meet the limitation.  Lee teaches a coating layer with a substantially similar composition to the claimed silicate-resistant barrier coating thus it is expected to have substantially similar products such as being silicate-resistant, see In re Best.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-6 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Schaeffer et al. (US 2014/0272467 A1), herein Schaeffer, as applied to claims 1 and 9 above.
		
	In regards to claims 2-5, Schaeffer teaches a suitable CMAS composition which includes: 50 mol % SiO2, 8.3 mol % Al2O3, 33.3 mol % CaO, and 8.4 mol % MgO [0027, Table 1- 1st composition].
	Given that Schaeffer discloses the CMAS composition that overlaps the presently claimed composition, including a variety of CMAS compositions, it therefore would be obvious to one of ordinary skill in the art, to use any of the CMAS compositions including the recited one, which is both disclosed by Schaeffer and encompassed within the scope of the present claims and thereby arrive at the claimed invention.

	In regards to claims 6 and 8, Schaeffer further teaches a suitable CMAS composition includes: 50 mol % SiO2,  X1, 8.3 mol % Al2O3, X3, 33.3 mol % CaO, X2, and 8.4 mol % MgO [0027, Table 1- 1st composition].  X1> X2 > X3
Given that Schaeffer discloses the CMAS composition that overlaps the presently claimed composition, including a variety of CMAS compositions, it therefore would be obvious to one of ordinary skill in the art, to use any of the CMAS compositions including the recited one, which is both disclosed by Schaeffer and encompassed within the scope of the present claims and thereby arrive at the claimed invention.

In regards to claims 9-11, Schaeffer further teaches the coating layer comprises  hafnia [0018].
Given that Schaeffer discloses the coating layer composition that overlaps the presently claimed composition, including a variety of additives, it therefore would be obvious to one of ordinary skill in the art, to use any of the additives including hafnia, which is both disclosed by Schaeffer and encompassed within the scope of the present claims and thereby arrive at the claimed invention.


Claims 9 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over  Schaeffer et al. (US 2014/0272467 A1), as applied to claim 1 and 9 above, and in further view of Lee (US 2013/0189531 A1).

In regards to claims 9 and 12-13, Schaeffer does not expressly teach that the coating’s matrix comprises HfSiO4.
Lee teaches a gas-turbine engine component comprising a substrate with a calcia-magnesia-alumina-silicate-resistant (CMAS-resistant) layer [Abstract, 0002].  The CMAS-resistant layer comprises alumina and at least one rare earth oxide as well as   HfSiO4 [0049, 0052].  The HfSiO4 may be present at up to about 50 mol% [0053].
Lee expressly teaches the additive such as HfSiO4 and oxides are added to the CMAS-resistant layer in order to modify one or more desired properties of the layer.  For example, the additive components may increase or decrease the reaction rate of CMAS-resistant layer with CMAS, may modify the viscosity of the reaction product from the reaction of CMAS and CMAS-resistant layer, may increase adhesion of the CMAS-resistant layer, or may increase or decrease the chemical stability of CMAS-resistant layer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have added the HfSiO4 of Lee to the coating of Schaeffer.  One would have been motivated to do so based on the ability of the HfSiO4 to modify the properties of the barrier layer.  Additionally, as Lee teaches that HfSiO4 is a commonly known component in CMAS-resistant layers the addition would have led to predictable results.
 
Claims 2-6, 8, 11-12 and 14-21 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2010/0255260 A1), herein Lee’60, as applied to claims 1 and 9 above, and in further view of Schaeffer et al. (US 2014/0272467 A1), herein Schaeffer.


	In regards to claims 2-6 and 8, Lee’60 does not teach the composition of the CMAS.  

Schaeffer teaches a gas turbine engine article comprising a substrate and a calcium-magnesium-aluminosilicate (CMAS) penetration resistant barrier coating [Abstract, 0003-0004, 0006-0007, 0015, 0023, Fig. 1].  The coating comprises MgO which forms Ca(Mg,Al)(Si,Al)2O6 (i.e., a CAS additive) within an aluminum oxide matrix (i.e., a refractory matrix) [0006-0007, 0016, 0018-0019, Table 1]. 
	Schaeffer teaches a suitable CAS composition for the coating which includes: 50 mol % SiO2, 16.5 mol % Al2O3, and 33.5 mol % CaO  [0027, Table 1- 21st composition].  Here X1> X2 > X3.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have used the CAS composition of Schaeffer as the CAS of Lee.  One would have been motivated to do so as it would have been the simple substitution of one known CAS composition for another  to obtain predictable results.

	In regards to claims 11, Lee’60 further teaches the coating comprises mullite and at least one of a rare earth oxide and CAS [Abstract, 0041, 0082, 0101].

In regards to claims 12, Lee’60 further teaches the coating comprises mullite and at least one of a rare earth silicate and CAS [Abstract, 0041, 0082, 0096, 0101]. 

	In regards to claims 14-15, Lee’60 further teaches the coating comprises 1 to 99 wt% mullite and thus is 1 to 99 wt% CAS [0044].  This overlaps the claimed ranges.

In regards to claim 16, Lee’60 teaches a gas turbine engine article comprising a substrate and a coating [Abstract, 0003, 0007].  The coating comprises mullite and calcium aluminosilicate [Abstract, 0010, 044].  Lee does not expressly teach that the coating is a silicate-resistant barrier coating however it is expected to meet the limitation.  Lee teaches a coating layer with a substantially similar composition to the claimed silicate-resistant barrier coating thus it is expected to have substantially similar products such as being silicate-resistant, see In re Best. 
Lee’60 teaches a second coating layer comprising CAS which is deposited on the first coating [0043, 0076. 0099].  The second coating having a CAS being non-native to the first coating as it is a separate application[0099].  The coatings are in thermal equilibrium with each other.
Given that Lee’60 discloses the coating layer compositions that overlaps the presently claimed compositions, including both layers comprising CAS, it therefore would be obvious to one of ordinary skill in the art, to use any of the combinations of layers including two layers comprises of CAS, which is both disclosed by Lee’60 and encompassed within the scope of the present claims and thereby arrive at the claimed invention.

In regards to claim 17, Lee’60 does not expressly teach the silicate deposit is a CMAS deposit.
Schaeffer teaches a gas turbine engine article comprising a substrate and a calcium-magnesium-aluminosilicate (CMAS) penetration resistant barrier coating [Abstract, 0003-0004, 0006-0007, 0015, 0023, Fig. 1].  The coating comprises MgO which forms Ca(Mg,Al)(Si,Al)2O6 (i.e., a CAS additive) within an aluminum oxide matrix (i.e., a refractory matrix) [0006-0007, 0016, 0018-0019, Table 1]. 
Schaeffer teaches CMAS is deposited on the coating during operation and thus it is non-native to the coating [0017-0018, Fig. 1, Table 1].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have used the CMAS composition of Schaeffer as the CMAS deposition on the coating of Lee.  One would have been motivated to do so as it would have been the simple substitution of one known CMAS composition for another  to obtain predictable results.

In regards to claim 18, Lee’60 does not teach the chemical activities of the calcia, alumina and silica of the CAS.
However, as Lee’60 teaches a CMAS of a similar composition to the claimed CAS one would expect the properties including the chemical activities would be substantially similar, see In re Best.
As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. [citation omitted]  Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on “prima facie obviousness” under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art.

In regards to claims 19-20, Lee’60 teaches a gas turbine engine article comprising a substrate and a coating [Abstract, 0003, 0007].  The substrate is a CMC composite comprising silicon carbide continuous fibers embedded in a silicon carbide matrix [0027].  The coating comprises mullite and calcium aluminosilicate, CAS [Abstract, 0010, 044].  Lee does not expressly teach that the coating is a silicate-resistant barrier coating however it is expected to meet the limitation.  Lee teaches a coating layer with a substantially similar composition to the claimed silicate-resistant barrier coating thus it is expected to have substantially similar products such as being silicate-resistant, see In re Best.  Lee’60 further teaches the coating comprises 1 to 99 wt% mullite and thus is 1 to 99 wt% CAS [0044].  This overlaps the claimed ranges.

In regards to claim 21, Lee’60 does not teach the composition of the CMAS.  

Schaeffer teaches a gas turbine engine article comprising a substrate and a calcium-magnesium-aluminosilicate (CMAS) penetration resistant barrier coating [Abstract, 0003-0004, 0006-0007, 0015, Fig. 1].  The coating comprises MgO which forms Ca(Mg,Al)(Si,Al)2O6 (i.e., a CAS additive) within an aluminum oxide matrix (i.e., a refractory matrix) [0006-0007, 0016, 0018-0019, Table 1]. 
	Schaeffer teaches a suitable CAS composition for the coating which includes: 50 mol % SiO2, 16.5 mol % Al2O3, and 33.5 mol % CaO  [0027, Table 1- 21st composition].  Here X1> X2 > X3.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have used the CAS composition of Schaeffer as the CAS of Lee.  One would have been motivated to do so as it would have been the simple substitution of one known CAS composition for another to obtain predictable results.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure include coatings resistant to CMAS including: Krämer et al. (Thermochemical Interaction of Thermal Barrier Coatings with Molten CaO-MgO-Al2O3-SiO2 (CMAS) Deposits), Ndamka et al. (US 2018/0282851 A1), Kirby et al. (US 2010/0159150 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A COLLISTER whose telephone number is (571)270-1019. The examiner can normally be reached Mon.-Fri. 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH COLLISTER/Primary Examiner, Art Unit 1784